NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                    2008-3306

                              CHARLES G. MORGAN,

                                                   Petitioner,

                                         v.

                           DEPARTMENT OF ENERGY,

                                                   Respondent.


        Richard Segerblom, Richard Segerblom, Ltd., of Las Vegas, Nevada, argued for
petitioner.

       Jane W. Vanneman, Senior Trial Counsel, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for
respondent. With her on the brief were Michael F. Hertz, Acting Assistant Attorney
General, Jeanne E. Davidson, Director, and Todd M. Hughes, Deputy Director.

Appealed from: Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2008-3306


                              CHARLES G. MORGAN,

                                                     Petitioner,

                                          v.

                            DEPARTMENT OF ENERGY,

                                                     Respondent.




                                   Judgment


ON APPEAL from the        Merit Systems Protection Board

in CASE NO(S).            SE1221020082-M-3

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, CLEVENGER, and BRYSON, Circuit Judges).

                          AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED July 22, 2009                        /s/ Jan Horbaly
                                          Jan Horbaly, Clerk